Case: 19-30783      Document: 00516385786          Page: 1     Date Filed: 07/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 7, 2022
                                   No. 19-30783
                                                                        Lyle W. Cayce
                                 Summary Calendar
                                                                             Clerk


   Jonathan Jacobs,

                                                             Plaintiff—Appellant,

                                        versus

   John Wells, Captain; Michael W. Collins, Lieutenant,

                                                           Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:16-CV-865


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Jonathan Jacobs, Louisiana prisoner # 526038, appeals the dismissal
   of his civil rights complaint claiming excessive force in violation of the Eighth
   Amendment. The district court granted the defendants-appellees’ motion
   for summary judgment, determining that Heck v. Humphrey, 512 U.S. 477


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30783      Document: 00516385786           Page: 2    Date Filed: 07/07/2022




                                     No. 19-30783


   (1994), barred Jacobs’s claims because, if he were granted relief, it would
   necessarily imply the invalidity of his disciplinary convictions. Our review is
   de novo. McFaul v. Valenzuela, 684 F.3d 564, 571 (5th Cir. 2012).
          When a prisoner seeks relief under § 1983, a “court must consider
   whether a judgment in favor of the plaintiff would necessarily imply the
   invalidity of his conviction or sentence.” Heck, 512 U.S. at 487. “[F]or
   purposes of Heck, a conviction . . . includes a ruling in a prison disciplinary
   proceeding that results in a change to the prisoner’s sentence, including the
   loss of good-time credits.” Gray v. White, 18 F.4th 463, 467 (5th Cir. 2021)
   (internal quotation marks and citation omitted), cert. denied, 2022 WL
   1611817 (U.S. May 23, 2022) (No. 21-1362). Thus, “Heck precludes § 1983
   litigation in the prison-disciplinary proceeding context where it would negate
   [the prisoner’s] disciplinary conviction if negating that conviction would
   affect[] the duration of his sentence by restoring his good time credits,” even
   if the prisoner does not actually seek restoration of his good time credits as a
   remedy. Id. (internal quotation marks and citation omitted). On the other
   hand, where “the basis of a prisoner’s § 1983 claim is distinct from the basis
   of his disciplinary conviction, and ruling in the prisoner’s favor would not
   negate the prison’s finding that [the prisoner] violated its policies and was
   subject to disciplinary action as a result, the Heck bar is inapplicable.” Id. at
   467-68 (internal quotation marks and citation omitted).
          Here, the district court concluded that Jacobs’s claims were
   categorically barred by Heck. At the time of this decision, the district court
   lacked the benefit of our recent decisions explaining more fully the
   interaction of Heck and excessive force claims. See, e.g., Santos v. White, 18
   F.4th 472, 476 (5th Cir. 2021) (“Though the disciplinary reports list factual
   findings, the elements required to find a prisoner guilty of those violations do
   not appear anywhere in the record,” making it “impossible to determine
   which facts were necessary to the disciplinary board’s conclusions.”) (internal



                                          2
Case: 19-30783     Document: 00516385786           Page: 3   Date Filed: 07/07/2022




                                    No. 19-30783


   quotation marks and citation omitted), cert. denied, 2022 WL 2111389 (U.S.
   June 13, 2022) (No. 21-1425); Gray, 18 F.4th at 468 (“The determination of
   whether an individual claim is barred by Heck is thus ‘analytical and fact-
   intensive.’”) (internal citation omitted); Aucoin v. Cupil, 958 F.3d 379, 381-
   83 (5th Cir. 2020) (concluding that Heck barred excessive force claims which
   occurred contemporaneous with the conduct that formed the basis for the
   disciplinary convictions but not those excessive force claims which occurred
   outside of the disciplined conduct).
          Accordingly, we conclude that the district court should reconsider its
   ruling in light of these recent decisions.       The summary judgment is
   VACATED and REMANDED. As in Gray and Santos, “[w]e place no
   limitation on the matters that the court can address and decide on remand.
   Nor do we suggest how the court should rule on which claims are precluded
   by Heck.” Gray, 18 F.4th at 470; Santos, 18 F.4th at 477.




                                          3